Citation Nr: 0405963	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, status post laminectomy, currently evaluated as 60 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran has reported active duty service from March 1946 
to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus, status post 
laminectomy, is manifested by chronic back pain.  Limitation 
of his range of motion of the lumbar spine could not be 
accurately determined by VA examiners due to the veteran's 
symptoms related to his non-service connected Parkinson's 
disease.  

2.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the veteran's service-connected 
herniated nucleus pulposus, status post laminectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 5243 (formerly 
Diagnostic Code 5293).  

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) 
(2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).    

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's August 2001 letter informed him to warrant a higher 
rating for his service-connected back condition, the evidence 
had to show that his disability had gotten worse.  The letter 
further stated that VA still needed the name of the person, 
agency, or company who had relevant records, the address of 
the person, agency, or company, the approximate time frame 
covered by the records, and the condition for which he was 
treated.  Finally, the supplemental statement of the case 
(SSOC), issued in November 2003, listed the relevant rating 
criteria.       
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the August 2001 
RO letter informed the veteran that it would obtain any VA 
medical records or other medical treatment records he told 
them about.  In addition, the November 2003 SSOC reiterated 
the above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2003).  Here, the veteran submitted a 
statement, received in December 2003, in which he stated that 
he had reviewed the November 2003 SSOC and that he did not 
have any additional information to submit.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.



				II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently evaluated as 60 percent disabled 
under the diagnostic code for intervertebral disc syndrome.  
The regulations for evaluation of certain disabilities of the 
spine-i.e., intervertebral disc syndrome-were revised, 
effective on September 23, 2002.  67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293, intervertebral 
disc syndrome, is now Diagnostic Code 5243).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows: 
postoperative, cured (0 percent); mild (10 percent); 
moderate; recurring attacks (20 percent); severe; recurring 
attacks with intermittent relief (40 percent); and 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

The relevant medical evidence includes a January 2000 VA 
spine examination report in which the examiner stated that 
she did not have the claims folder available for review.  
Upon examination, it was reported that the veteran's range of 
motion maneuvers were limited by his unsteadiness due to his 
Parkinson's disease.  Flexion was reported to be 80 degrees 
and extension was 0 degrees.  However, the examiner stated 
that rotation to the right and left were not accurate due to 
the limitations on the veteran imposed by the Parkinson's.  
Bends to the right and left were approximately 10 degrees.  
It was noted that all of the range of motion tests were 
severely limited by the stiffness the veteran felt in his 
back, which the veteran reported to be fairly constant with 
radiation to the hips.  Palpation of the spinal processes 
revealed tenderness in the lumbar area.  A scar was noted to 
be present where the laminectomy was performed.  There was 
levoscoliosis of the thoracic spine.  There was no paraspinal 
muscle spasm palpated.  Sensation was noted to be diminished 
to light touch to the upper extremities bilaterally.  Deep 
tendon reflexes of the patellae were trace, Achilles trace.  
Grip strength 3+/3+, upper extremity strength 3+/3+, lower 
extremity strength was very weak bilaterally at 2+/2+.  The 
diagnoses included status post laminectomy at L5 with 
thickening of L5 nerve root on the left and chronic low back 
pain.  

Treatment records from Dr. Norman C. Walton show treatment 
for the veteran's Parkinson's disease.  A January 2000 report 
listed an impression of moderately severe Parkinson's disease 
with falls due to his dizziness.  

A neurology consult report dated in June 2000 noted that the 
veteran complained of having difficulty standing to walk and 
motivating his legs to move upon standing.  He was noted to 
have decreased strength in the upper and lower extremities.  
There was a normal sensory examination for pin, touch, double 
simultaneous stimulation, and joint position.  Vibration was 
within normal limits for age.  Deep tendon reflexes on a -
4/+4 scale were 0/0 for the biceps, brachioradialis, and 
triceps in the upper extremities and 0/0 for knee and ankle 
jerk in the lower extremities.  The Babinski sign was 
negative bilaterally.  The impression was Parkinson's disease 
which was noted to have recently worsened with the 
discontinuation of his Pergolide.     

A November 2000 VA examination report stated that the veteran 
complained that his symptoms had worsened since the January 
2000 VA examination.  He stated that he was in constant back 
pain, which he described as severe and debilitating, with 
periods of flare-ups.  He stated that the pain interfered 
with his sleep and that it radiated down his left leg to the 
ankle about 95 percent of the time and occasionally down the 
right leg.  He was noted to have paresthesias in the left leg 
down to the ankle.  He reported leakage and incontinence of 
his bladder, but not of his bowels.  He also stated that he 
was very weak in his legs and that he was unable to arise 
from a sitting position to an upright position without help.  
Upon examination, it was noted that he had levoscoliosis of 
the spine with moderate muscle spasm of the paravertebral 
muscles.  He was unable to flex his thighs onto his abdomen 
while in a sitting position or to do heel or toe walking.  
His straight leg raising was positive while sitting in that 
he was unable to straighten his knees due to pain in the back 
of the thighs.  He was totally unable to do ranges of motion 
of the spine due to the weakness of his legs and inability to 
stand without his walker.  Deep tendon reflexes in both 
patellae were 1+ bilaterally and they were absent in both of 
his Achilles reflexes.  He did have light touch sensation in 
his lower legs, but said it felt deader or less in the left 
lower leg.   The diagnoses were degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
chronic low back pain and radiculopathy and muscle weakness, 
levoscoliosis of the spine, status post surgery for a 
herniated nucleus pulposus at L5, and Parkinson's disease.  

A June 2001 VA treatment record noted that the light touch 
was intact throughout the lower extremities bilaterally and 
the peroneal division of the sciatic nerve was intact, as the 
veteran was able to dorsi-flex his feet.  The tibial portion 
of the sciatic nerve was also intact, as the veteran was able 
to plantar flex and invert his feet.  Rapid alternating lower 
extremity motion (Heel-Shin-Knee test) was not tested because 
of pain.  

An October 2001 VA general medical examination report noted 
that the veteran had low back pain, which was nonradiating.  
He denied having seizures, but did report having dizziness, 
stating that the "floor is out of plum".  He stated that he 
had a burning sensation on his feet and sometimes had 
numbness in his heel.  Upon examination, he was reported to 
be using a wheelchair and although he was able to transfer 
from the wheelchair to the examination table, he had a very 
steady, shuffled gait.  There was erythema on his shins 
bilaterally, not hot.  He had some amount of kyphotic posture 
with stiffness in the neck and reduced range of motion.  
There was full flexion, however, extension was diminished to 
approximately 10 degrees and rotation to the right and left 
approximately 30 degrees.  Range of motion testing was not 
performed on the lumbar spine due to concern for falls 
related to dizziness.  The diagnoses were status post L5 
laminectomy with chronic low back pain, Parkinson's disease, 
status post coronary artery bypass graft, status post 
fracture of the right hip in 2000, with screws in place, 
status post fracture of the right wrist, status post fracture 
of the left hip with resulting right total hip replacement, 
status post fracture of the left shoulder, and a history of 
peptic ulcer disease.  It was the examiner's impression that 
the veteran had numerous pathologies, which included his 
chronic low back pain, that prohibited him from being 
gainfully employed.       

Finally, an April 2002 VA treatment record noted that the 
veteran complained of dizziness, which he attributed to his 
Parkinson's disease, and chronic back pain.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected back condition.  As 
mentioned above, under the revised Diagnostic Code 5293 
(effective September 23, 2002, and renumbered Diagnostic Code 
5243), intervertebral disc syndrome can be evaluated based 
either on the duration of the incapacitating episodes or a 
combination of the chronic orthopedic and neurologic 
manifestations.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  This is the highest 
available rating under the new criteria.  Thus, the veteran 
can only be awarded a higher rating based on an evaluation 
using the combination of chronic orthopedic and neurologic 
manifestations.  

In terms of orthopedic manifestations, Diagnostic Code 5292 
provides for a 10 percent rating for slight limitation of 
motion of the lumbosacral spine, a 20 percent rating for 
moderate limitation, and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Under DC 5295, a 
noncompensable rating is assigned where there are slight 
subjective symptoms only and a 10 percent rating is assigned 
where there is characteristic pain on motion.  A 20 percent 
rating is warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is in order when the 
condition is severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Again, the general rating formula for diseases and injuries 
of the spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria pertinent 
to the lower back:  a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Finally, a 10 percent rating 
is warranted where forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait of abnormal spinal contour; or, 
there is vertebral body fracture with loss of 50 percent or 
more of the height.     

Although the January 2000 VA examination report listed 
flexion to be 80 degrees, extension 0 degrees, and bends to 
the left and right as approximately 10 degrees, the examiner 
stated that the veteran's range of motion maneuvers were 
limited by his unsteadiness due to his Parkinson's disease.  
In the November 2000 VA examination report it was noted that 
the veteran was totally unable to perform range of motion 
testing of the spine due to weakness in his legs and an 
inability to stand without his walker.  Finally, the October 
2001 VA examination report noted that range of motion testing 
was not performed on the lumbar spine due to concern for 
falls related to dizziness.  Thus, although the range of 
motion results in the January 2000 VA examination report 
listed compensable range of motion limitations, these results 
are tempered by the examiner's specific qualification that 
his range of motion maneuvers were limited by his 
unsteadiness due to his Parkinson's disease.  Therefore, 
because the record does not contain a report of range of 
motion limitations which can be attributed specifically to 
his herniated nucleus pulposus, status post laminectomy, the 
Board simply cannot assign a rating pursuant to limitation of 
motion of the lumbar spine.  The January 2000 VA examination 
report does show that palpation of the spinal processes 
revealed tenderness in the lumbar area and the November 2000 
VA examination report noted moderate muscle spasm of the 
paravertebral muscles.  The medical evidence also shows that 
the veteran has been diagnosed with levoscoliosis and the 
examiner in the October 2001 VA examination report noted that 
the veteran had some amount of kyphotic posture.  However, 
these symptoms would warrant no more than a 20 percent rating 
under the new rating formula for diseases and injuries of the 
spine.             

Additional consideration may be given when evaluating a 
musculoskeletal disability for functional loss pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, given the inability (due to the veteran's 
Parkinson's disease) of examiners to record accurate ranges 
of motion resulting from his service-connected back 
condition, the Board is unable to apply such additional 
consideration.   

The Board will now evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8520.  
Under this provision, complete paralysis of the sciatic nerve 
- the foot dangles and drops, no active movement possible of 
muscles below the knee; flexion of the knee weakened or (very 
rarely) lost warrants an 80 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2003).  Incomplete paralysis of 
the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.

As noted above, the January 2000 VA examination report noted 
that there was no paraspinal muscle spasm palpated, but that 
sensation was noted to be diminished to light touch to the 
upper extremities bilaterally.  Thickening of the L5 nerve 
root on the left was noted.  A June 2000 neurology consult 
report noted that the veteran had decreased strength in the 
upper and lower extremities, but that there was a normal 
sensory examination for pin, touch, double simultaneous 
stimulation, and joint position.  The November 2000 VA 
examination report noted that the veteran complained of 
constant back pain back which radiated down his left leg to 
the ankle 95 percent of the time and occasionally down the 
right leg.  He was noted to have paresthesias in the left leg 
down to the ankle.  The veteran reported leakage and 
incontinence of his bladder, but not of his bowels.  Upon 
examination, he was noted to have moderate muscle spasm of 
the paravertebral muscles.  He did have light touch sensation 
in his lower legs, which the veteran stated felt deader or 
less in the left lower leg.  The examiner diagnosed 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with chronic low back pain and 
radiculopathy and muscle weakness.  However, A June 2001 VA 
treatment record noted that the light touch was intact 
throughout the lower extremities bilaterally and the peroneal 
and tibial portions of the sciatic nerve were intact.  
Finally, the October 2001 VA examination report noted that 
the veteran had low back pain that was nonradiating, but that 
he did have burning sensation on his feet and sometimes had a 
numbness in his heel.  

Thus, the evidence of record neither indicates symptoms 
consistent with complete paralysis of the sciatic nerve or 
severe incomplete paralysis with marked muscular atrophy.  
Accordingly, even if the veteran were afforded separate 
evaluations for chronic orthopedic and neurologic 
manifestations in accordance with the revised Diagnostic Code 
5293 (effective September 23, 2002, and renumbered Diagnostic 
Code 5243), such chronic orthopedic and neurologic 
manifestations would not result in a combined rating of more 
than 60 percent.  See 38 C.F.R. § 4.25, Table I-Combined 
Ratings Table.  As such, the veteran's claim must be denied.    

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board notes that the 
veteran has not worked since the early 1990's, but that the 
evidence of record does not show that this is in any way a 
result of his service-connected back condition.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

					III.  TDIU

The veteran essentially contends that he is unable to 
maintain substantially gainful employment due to the severity 
of his service-connected back disability.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total disability rating in that 
he does have a service-connected disability evaluated at 60 
percent.  38 C.F.R. § 4.16(a).  As noted above, the veteran's 
back disability has been rated as 60 percent disabling.  
However, before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A review of the record indicates that the veteran worked as a 
repairman for a boiler repair service from 1971 to 1991.  He 
has not worked sine that time.  However, there is no 
competent evidence of record that the impairment resulting 
from his service-connected back disability, alone, and 
without consideration of his non-service connected conditions 
to include Parkinson's disease, was sufficient to produce 
unemployability.  The Board notes the report of the October 
2001 VA examination wherein the examiner stated that it was 
her impression that the veteran had numerous pathologies, to 
include his chronic low back pain, that prohibited him from 
being gainfully employed.  The record does not contain a 
competent medical opinion stating that the veteran is unable 
to maintain substantially gainful employment due to the 
severity of his service-connected back disability.  Based on 
the foregoing, the Board finds the veteran is not totally 
disabled due to his service-connected disability alone 
without regard to nonservice connected disability and 
advancing age.  Therefore, the veteran's claim must be 
denied.  As the preponderance of the evidence is against the 
claim for TDIU, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).
 



ORDER

An increased rating for herniated nucleus pulposus, status 
post laminectomy, is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



